Title: To Thomas Jefferson from John Thomson Mason, 14 March 1802
From: Mason, John Thomson
To: Jefferson, Thomas


            Dear Sir
              George Town 14th March 1802
            I last night reached home from Montgomery Court with the Gout in my foot so bad as to confine me to my room. The Judiciary Bill having finally passed, I now feel anxious to see something doing with the Territorial Bill, but I cannot discover from the papers that Congress are even thinking of it. Mr Peyton is with me and feels equally anxious on that subject. If Constitutionally practicable we are both of us converts to the plan of restricting the limits of the Seat of Goverment and confining it to the City of Washington. We have agreed this week to endeavour among the members to bring the question on in some shape or other, but if agreeable to you, we are very desirous to see you first, and converse with you on the subject. I cannot probably get out before Tuesday morning, on that day, at any time you will appoint, or on any other subsequent day that may be more agreable to you, we will do ourselves the honor of waiting upon you, if it is agreeable to you to receive a visit on that subject
            with high respect & esteem I have the Honor to be your obedt Servt
            J. T. Mason
           